*390On Petition for a Rehearing.
Elliott, J.
— It is claimed in appellant’s petition for a rehearing that the court incorrectly stated some of the material facts, but we have again carefully read the evidence and find that counsel, and not the court, are in error. It is said that the court was mistaken in stating that the passenger was guilty of no wrong, and was not without evidence of his right to transportation; but we think that again the counsel are at fault. The appellee had purchased and paid for a ticket which entitled him to be carried from Ambia to Boswell and back, and the agent of the corporation returned to him the part of the ticket that the agent himself swears he thought was evidence of the passenger’s right to return, and this, we think, clearly warranted our inference that the passenger was not without evidence of his right to transportation.
Counsel write in their brief the following: “We confess to a sensitiveness on the part of the managers of the appellant, which is shared by us as its attorneys in this court, to the way in which the absence of conductor Godfrey from his post of duty is accounted for in the opinion.” We said in our opinion: “ The man who took and tore up the ticket was not the regular conductor, but was a brakeman in charge of the train instead of the conductor, who was concealed on the engine, in order to prevent arrest upon a warrant held against him by a constable in Ambia.” The conductor himself swears: “ I was on the engine hiding from the constable.” The brakeman testified that “He, the conductor, told me that there was a warrant out at Ambia for him for obstructing a crossing, and that, he did not want to be arrested, because'he had no money to pay his fine.”
It is also complained that we did not mention the fact that the train'in charge of the brakeman was a freight train, and yet, in the same paragraph in which this complaint is made, the counsel concede that it carried passengers, and say: “ We ho not take the ground that a railroad company which re*391ceives passengers upon a freight train is not bound to carry them just as safely as though they were taken in a regular passenger train.”
We adhere to the rule which governs this case as declared in our own decisions, not solely on the ground of stare decisis, But also because we believe the principle enunciated to be the correct one.
Petition overruled.